SEABURY, J.
This is an action to recover damages to an automobile, alleged to have been caused through the negligencevof the servants of the defendants. Plaintiff’s chauffeur, while operating a large automobile on Madison avenue, turned on the south-bound track and continued toward a rapidly approaching south-bound car. When the car and the automobile were close together, the chauffeur turned onto the north-bound track and was struck by the north-bound car. When the automobile was turned onto the north-bound track, the north-bound car was within a few feet of the automobile. The accident was obviously the result of the negligence of the plaintiff’s chauffeur. The carelessness and recklessness of the chauffeur is apparent from his own testimony, as well as from the testimony of several other witnesses in the case.
Judgment is reversed, with costs, and complaint dismissed, with costs. All concur.